     Case 1:20-cr-00500-JGK Document 107 Filed 08/10/21 Page 1 of 29




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

          v.                            20 Cr. 500 (JGK)

ARTHUR HAYES, BENJAMIN DELO,            ORAL ARGUMENT REQUESTED
GREGORY DWYER, and SAMUEL REED,

               Defendants.



MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’ MOTION TO COMPEL
 PRODUCTION OF BRADY AND RULE 16 MATERIALS IN POSSESSION OF THE
         U.S. COMMODITY FUTURES TRADING COMMISSION
        Case 1:20-cr-00500-JGK Document 107 Filed 08/10/21 Page 2 of 29




                                                TABLE OF CONTENTS



I.     PRELIMINARY STATEMENT .........................................................................................1

II.    STATEMENT OF FACTS ..................................................................................................3

       A.        The Government Relied on and Coordinated Closely with the CFTC in
                 Investigating the Matters Set Forth in the Indictment .............................................3

       B.        Notwithstanding Its Close Coordination with the CFTC, the Government
                 Has Refused to Review or Disclose Brady Materials from the CFTC’s
                 Files ..........................................................................................................................9

III.   ARGUMENT .....................................................................................................................11

       A.        The Government’s Brady and Rule 16 Obligations Extend to Materials in
                 the Possession of Another Agency in a Joint Investigation ...................................11

       B.        The Government and the CFTC Investigated Jointly ............................................15

       C.        The CFTC is Likely in Possession of Evidence Exculpatory, Impeaching,
                 and Material to the Defense ...................................................................................20

       D.        The Court Should Order an Evidentiary Hearing in the Alternative .....................23

IV.    CONCLUSION ..................................................................................................................24




                                                                     i
            Case 1:20-cr-00500-JGK Document 107 Filed 08/10/21 Page 3 of 29




                                               TABLE OF AUTHORITIES

                                                                CASES                                                        PAGE(S)

Brady v. Maryland,
   373 U.S. 83 (1963) .....................................................................................................................1

Carey v. Duckworth,
   738 F.2d 875 (7th Cir. 1984) ...............................................................................................2, 12

Kyles v. Whitley,
   514 U.S. 419 (1995) ...........................................................................................................11, 20

Smith v. Cain,
   565 U.S. 73 (2012) ...................................................................................................................20

United States v. Antone,
   603 F.2d 566 (5th Cir. 1979) ...................................................................................................14

United States v. Bagley,
   473 U.S. 667 (1985) .................................................................................................................23

United States v. Bases,
   No. 18-cr-00048 (N.D. Ill. Feb. 24, 2021), ECF No. 394 ......................................14, 15, 18, 19

United States v. Blumberg,
   No. 14-cr-458 (D.N.J. Mar. 23, 2015), ECF No. 69 ................................................................14

United States v. Cilins,
   No. 13 Cr. 315 (WHP), 2014 WL 173414 (S.D.N.Y. Jan. 15, 2014) ......................................22

United States v. Finnerty,
   411 F. Supp. 2d 428 (S.D.N.Y. 2006)......................................................................................12

United States v. Gupta,
   848 F. Supp. 2d 491 (S.D.N.Y. 2012).............................................................................. passim

United States v. Mahaffy,
   693 F.3d 113 (2d Cir. 2012)...................................................................................12, 18, 20, 22

United States v. Martoma,
   990 F. Supp. 2d 458 (S.D.N.Y. 2014).............................................................................. passim

United States v. Middendorf,
   No. 18-CR-36, 2018 WL 3956494 (S.D.N.Y. Aug. 17, 2018) ....................................13, 17, 18

United States v. Rigas,
   583 F.3d 108 (2d Cir. 2009).....................................................................................................19



                                                                    ii
            Case 1:20-cr-00500-JGK Document 107 Filed 08/10/21 Page 4 of 29




United States v. Rigas,
   No. 02-CR-1236 (LBS), 2008 WL 144824 (S.D.N.Y. Jan. 15, 2008).....................................19

United States v. Rodriguez,
   496 F.3d 221 (2d Cir. 2007)...............................................................................................11, 20

United States v. Santiago,
   46 F.3d 885 (9th Cir. 1995) .....................................................................................................14

United States v. Shakur,
   543 F. Supp. 1059 (S.D.N.Y. 1982).............................................................................13, 16, 19

United States v. Thomas,
   981 F. Supp. 2d 229 (S.D.N.Y. 2013)......................................................................................23

United States v. Trevino,
   556 F.2d 1265 (5th Cir. 1977) .......................................................................................2, 12, 19

                                                                RULES

FED. R. CRIM. P. 16................................................................................................................ passim

                                                         REGULATIONS

17 C.F.R. § 165.8(a).......................................................................................................................22

17 C.F.R. § 165.11 .........................................................................................................................22

                                                   OTHER AUTHORITIES

Mem. for Dep’t Prosecutors, U.S. Dep’t of Just., Guidance for Prosecutors
  Regarding Criminal Discovery (Jan. 4, 2010), available at
  https://www.justice.gov/archives/dag/memorandum-department-prosecutors........................14

U.S. Dep’t of Just., Just. Manual § 9-5.001.B (2020)....................................................................20

U.S. Dep’t of Just., Just. Manual § 9-5.002 (2020) .................................................................14, 20




                                                                     iii
         Case 1:20-cr-00500-JGK Document 107 Filed 08/10/21 Page 5 of 29




                Defendants Arthur Hayes, Benjamin Delo, and Samuel Reed (collectively,

“Defendants”) respectfully submit this memorandum of law in support of their motion to compel

the government to search the files of the U.S. Commodity Futures Trading Commission (“CFTC”)

and produce all exculpatory evidence pursuant to Brady v. Maryland, 373 U.S. 83 (1963), and all

discoverable material pursuant to Federal Rule of Criminal Procedure 16 (“Rule 16”).1

I.     PRELIMINARY STATEMENT

                On October 1, 2020, the government and the CFTC simultaneously announced

charges for substantially identical conduct. In the criminal case, the Indictment alleges the

Defendants willfully operated and conspired to operate the BitMEX online trading platform in the

United States as an unregistered futures commission merchant (“FCM”) under the Commodity

Exchange Act, without complying with Bank Secrecy Act provisions applicable to FCMs. ECF

No. 2 ¶¶ 1-4, 30-32 (“Ind.”). In the CFTC case, pending before Judge Vyskocil, the CFTC charged

Defendants, among other allegations, with operating the BitMEX online trading platform in the

United States as an unregistered FCM under the Commodity Exchange Act, without complying

with Bank Secrecy Act provisions applicable to FCMs. Complaint ¶¶ 1-4, 33-35, 93-101, 116-21,

131, CFTC v. HDR Global Trading Ltd., et al., No. 20-cv-8132 (MKV) (S.D.N.Y. Oct. 1, 2020),

ECF No. 1 (“CFTC Compl.”). The CFTC filed its complaint about ten minutes after the Indictment

was unsealed.




1
                As noted during the May 11, 2021 conference with the Court, Defendants may file
additional discovery motions based on their ongoing review and the government’s ongoing
productions and disclosures, including but not limited to a motion regarding the government’s use
of a “taint team” to review potentially privileged materials. See Ex. 28, May 11, 2021 Conf. Tr.
at 5:18-7:3; see also ECF No. 42 at 2-3; Ex. 26, Def. May 3, 2021 Ltr. at 1. All citations to exhibits
refer to the exhibits to the Declaration of Douglas K. Yatter in Support of Defendants’ Motion to
Compel Production of Brady and Rule 16 Materials, submitted herewith.
                                                 1
         Case 1:20-cr-00500-JGK Document 107 Filed 08/10/21 Page 6 of 29




               Today, despite repeated requests, the government refuses to comply with the

obligations attendant to its joint investigation, namely, to search for and produce exculpatory and

discoverable materials from the CFTC’s files. The government maintains it has no obligation to

review for or produce Brady or Rule 16 materials in the CFTC’s possession because it conducted

a “parallel” and not “joint” investigation with the CFTC. Not so. This position is inconsistent

with the realities of this case—which is premised on a technical aspect of the Commodity

Exchange Act being applied to a new and rapidly evolving industry. It also contradicts the long-

standing principle that the prosecution cannot circumvent Brady or Rule 16 by

“compartmentalizing information about different aspects of a case,” Carey v. Duckworth, 738 F.2d

875, 878 (7th Cir. 1984), or by “leaving relevant evidence to repose in the hands of another agency

while utilizing [its] access to it in preparing [its] case for trial[.]’” United States v. Trevino, 556

F.2d 1265, 1272 (5th Cir. 1977).

               The joint nature of the investigation between the government and the CFTC is

apparent:

       •       First, the government obtained voluminous documents from the CFTC, including
               at least six CFTC deposition transcripts, Wells submissions by the Defendants and
               the company they founded, HDR Global Trading Limited (“HDR”), and extensive
               document productions from HDR and at least eleven third parties.

       •       Second, the government jointly conducted significant witness interviews with the
               CFTC—a key hallmark of a joint investigation—and otherwise relied on the
               CFTC’s depositions to obtain evidence relating directly to the charges in the
               Indictment.

       •       Third, the CFTC contributed to the government’s development of prosecutorial
               strategy at key stages of the criminal investigation.




       •       Fourth, the CFTC supplied its legal and technical expertise in commodities and
               derivatives regulations for a criminal action that rests entirely on the CFTC’s theory
               of liability pursuant to those regulations—a contribution and partnership that the
                                                  2
        Case 1:20-cr-00500-JGK Document 107 Filed 08/10/21 Page 7 of 29




               government expressly acknowledged in its press release about this case. Indeed,
               the actions are so closely related that the government recently moved to intervene
               in the CFTC action and asked Judge Vyskocil to stay all discovery there in light of
               “common questions of law and fact.” See Pre-Mot. Conf. Request Ltr. Regarding
               Mot. to Intervene at 2-3, CFTC v. HDR Global Trading Ltd., et al., No. 20-cv-8132
               (MKV) (S.D.N.Y. Feb. 10, 2021), ECF No. 40 (“Govt. Ltr. to J. Vyskocil”).

       •       Finally, the two agencies filed their respective charging documents simultaneously,
               and issued press statements thanking one another for their respective “expertise,”
               “assistance,” and partnership.

               The government has gained a tactical advantage from these joint investigative

efforts and should not be permitted to use its close collaboration with the CFTC as both a sword

and a shield. The government developed its theory of the case and its investigative record in

tandem with the CFTC; it cannot be allowed to avoid its Brady and Rule 16 obligations and deprive

Defendants of their constitutional right to exculpatory materials from the CFTC’s files. For the

reasons that follow, Defendants respectfully request that the Court order the government to review

for and disclose all Brady materials and information material to the defense within the possession,

custody, or control of the CFTC. Alternatively, to the extent the Court does not grant Defendants’

motion on the present record, Defendants respectfully request an evidentiary hearing, with

accompanying pre-hearing discovery, to ascertain the full scope of the government’s partnership

with the CFTC.

II.    STATEMENT OF FACTS

       A.      The Government Relied on and Coordinated Closely with the CFTC in
               Investigating the Matters Set Forth in the Indictment

               On October 1, 2020, the government unsealed the Indictment. About ten minutes

later, the CFTC filed its civil enforcement action against HDR and Defendants Hayes, Delo, and

Reed based on the same conduct and—in the government’s own words—“arising out of the same

core facts” set forth in the Indictment. See generally CFTC Compl.; see Govt. Ltr. to J. Vyskocil

at 2. The allegations in the Indictment and the CFTC complaint closely track each other in


                                                3
        Case 1:20-cr-00500-JGK Document 107 Filed 08/10/21 Page 8 of 29




describing BitMEX’s business operations, product offerings, and compliance and control

measures, as well as Defendants’ roles. Compare, e.g., Ind. ¶¶ 9-19 with CFTC Compl. ¶¶ 10, 16-

19, 36-92. And the prosecution’s theory of liability—that BitMEX operated as an unregistered

FCM under the Commodity Exchange Act, and failed to comply with AML obligations imposed

on registered FCMs—is a mirror image of the CFTC’s theory of liability. Compare Ind. ¶¶ 3, 6-

8, 18 with CFTC Compl. ¶¶ 4, 28, 31-35, 86, 87, 93, 131.

               On the day these concurrent enforcement actions were filed, both the government

and the CFTC released statements thanking the other agency for its efforts and assistance over the

course of the investigation. The government publicly acknowledged the “the diligent work of [its]

. . . partners with the CFTC” and “thanked the attorneys and investigators at the CFTC for offering

their expertise in the development of this investigation.” Press Release, United States Attorney’s

Office for the Southern District of New York, Founders and Executives of Off-Shore

Cryptocurrency Derivatives Exchange Charged with Violation of the Bank Secrecy Act, available

at         https://www.justice.gov/usao-sdny/pr/founders-and-executives-shore-cryptocurrency-

derivatives-exchange-charged-violation (emphasis added) (“USAO Press Release”). Likewise,

the CFTC specifically referred to this criminal action as a “Related Criminal Action,” noting that

“the indictment was unsealed today.” Press Release, CFTC, CFTC Charges BitMEX Owners with

Illegally Operating a Cryptocurrency Derivatives Trading Platform and Anti-Money Laundering

Violations, available at https://www.cftc.gov/PressRoom/PressReleases/8270-20 (“CFTC Press

Release”). The CFTC also “thank[ed] and acknowledg[ed] the assistance of” the government and

the FBI. Id.

               While information regarding the agencies’ collaborative efforts is uniquely within

the government’s knowledge, discovery has revealed that the government and the CFTC shared

investigative resources and developed prosecutorial strategy in a coordinated fashion. The FBI


                                                4
         Case 1:20-cr-00500-JGK Document 107 Filed 08/10/21 Page 9 of 29




opened its investigation regarding BitMEX several months after the CFTC began investigating the

same entities and conduct. See Ex. 14, US_00016232 (noting opening of investigation); Ex. 1,

US_00624252 (CFTC subpoena to HDR). The CFTC handed over voluminous materials to the

government, including (i) CFTC deposition materials of at least six individuals—including those

of the four Defendants and two HDR employees—such as the transcripts and associated exhibits,

see, e.g., Ex. 19, Govt. Dec. 11, 2020 Ltr. at 1-2; (ii) documents obtained from at least eleven third

parties pursuant to CFTC subpoenas, see, e.g., Ex. 21, Govt. Jan. 15, 2021 Ltr. at 5; (iii) written

Wells submissions provided to the CFTC by HDR and Defendants Hayes, Delo, and Reed, see id.

at 3; and (iv) a detailed presentation made by HDR to the CFTC regarding, among other topics,

HDR’s efforts to block US users from the BitMEX platform and to implement KYC/AML

measures, see id. As revealed by the government’s production letters, the government repeatedly

sought, and the CFTC granted, access requests pursuant to which the CFTC shared these portions

of its files. See id.; see also Ex. 23, Govt. Feb. 8, 2021 Prod. Ltr. at 1.

                The collaboration between the government and the CFTC went beyond sharing

documentary evidence, deposition transcripts, and advocacy presentations.




2
               To date, the government has not produced any memoranda or other summaries of
CFTC interviews of Witness-1
                            Such information is highly material to the defense and is an example of
the type of material that is sought by this motion.
                                                   5
       Case 1:20-cr-00500-JGK Document 107 Filed 08/10/21 Page 10 of 29




              In November 2019, after an initial phone call with the government in late October,

Witness-1 traveled from Hong Kong to New York and met with the government for four days of

interviews. Of note, the CFTC participated fully in the first two days of meetings. See Ex. 6,

3516-12 at 1 (noting CFTC personnel joined the FBI interview telephonically); Ex. 7, 3516-14 at

1 (same). Those two interviews account for 38 pages of interview notes of Witness-1 produced

by the government, including the longest single interview, and they appear to have supplied key

information alleged in the Indictment, including information about BitMEX’s product offerings,

business development activities, and customer support procedures and functions. See generally

Ex. 6, 3516-12; Ex. 7, 3516-14.     During these interviews, the government used numerous

documents

                    , including a potentially privileged document that the government recently

disclosed should not have been reviewed at all. See, e.g., Ex. 8, 3516-18 at 1; Ex. 15, 3519-1

(disclosing that a potentially privileged document                           was shown to and

discussed with Witness-1 by the government during an interview in November 2019). Witness-1

also provided documents and data to the government, including those he copied from HDR without

permission and attempted to delete or destroy. See Ex. 9, US_00002469 ¶¶ 22-24; Ex. 10,

US_00002487.

              Based on the discovery produced to date, there is no question that Witness-1,

                                                            , is the key witness upon whom the


                                              6
        Case 1:20-cr-00500-JGK Document 107 Filed 08/10/21 Page 11 of 29




government built its criminal case. Witness-1 represents the bulk of the 3500 material produced

by the government: the government conducted 17 interviews of him (out of 38 witness interviews

in total). During these interviews, Witness-1 provided extensive information about HDR and

BitMEX—including information about BitMEX’s customer base, its KYC and AML policies and

procedures, IT infrastructure, and marketing activities and strategies—all of which go to the heart

of the allegations in the Indictment. See, e.g., Ex. 6, 3516-12 at 7, 13; Ex. 7, 3516-14 at 1, 6.

Tellingly, in a letter to Defendant Reed’s counsel in January 2021, the government identified

Witness-1 as one—and the only—example of “witnesses [it] may call in this case.” Ex. 21, Govt.

Jan. 15, 2021 Ltr. at 3.

               Having plumbed the CFTC’s files for helpful information and spoken at length with

                           , the government then relied on the fruits of the CFTC’s investigation

to obtain multiple search warrants. Between December 2019 and June 2020, the government relied

on the CFTC’s investigative depositions, as well as information that Witness-1 provided during

joint interviews with the government and the CFTC, to obtain (i) a search warrant for Reddit

records, see Ex. 11, US_00002544 ¶¶ 23, 26, 27; (ii) a search warrant for an email address

associated with Arthur Hayes, see Ex. 16, US_00002574 ¶¶ 13, 17, 18; (iii) two search warrants

for eight email accounts associated with alleged U.S.-based users of BitMEX, see Ex. 12,

US_00002429 ¶¶ 13, 16, 17; Ex. 17, US_00002596 ¶¶ 13, 16, 17; and (iv) a search warrant for a

hard drive and forensic images of two iPhones received from Witness-1, see Ex. 9, US_00002469

¶¶ 15, 18, 19.3 In total, the government appears to have obtained at least five search warrants



3
               As explained below, Witness-1 provided these devices to the government in or
about November 2019, during his four days of in-person meetings with the government, after
unsuccessfully attempting to delete or destroy the contents of the devices. See Ex. 9,
US_00002469 ¶¶ 22-24. Defendants are separately moving to compel production of these devices
pursuant to the government’s discovery obligations. See Defs.’ Mot. to Compel Prod. of Witness-
1 Devices (June 4, 2021).
                                                7
        Case 1:20-cr-00500-JGK Document 107 Filed 08/10/21 Page 12 of 29




based on information supplied by Witness-1, stating in its supporting affidavits that Witness-1

                                                                                              See,

e.g., Ex. 9, US_00002469 ¶ 19. Further, in April 2020, the FBI conducted an online undercover

operation to open an account on the BitMEX platform. When seeking authorization and funds for

the operation, the FBI agent cited his conversation                             that provided more

information about BITMEX management wrongdoings” as “[j]ustification” for the requests. See

Ex. 14, US_00016232 (emphasis added).

                As yet another indicator of coordinated fact-gathering, over the course of its

investigation, the government followed up with some of the same entities that made productions

and disclosures to the CFTC to subpoena additional documents and information. Compare, e.g.,

Ex. 4, US_00204414 (email from third party to CFTC), with Ex. 13, US_00006000 (letter from

same third party to the government); and Ex. 21, Govt. Jan. 15, 2021 Ltr. at 5 (production cover

letter referencing CFTC Access Letter for third party), with id. at 6 (production cover letter

referencing subpoena returns from same third party). The government has not produced the vast

majority of its subpoenas to or correspondence with these third parties, nor has it confirmed if it

will produce a complete set of the third parties’ production cover letters (let alone its

correspondence with the CFTC), Ex. 27, Govt. May 7, 2021 Ltr. at 3, so the full extent of how the

government targeted and shaped its requests based on information from the CFTC remains hidden

from view.

        The collaboration between the government and the CFTC continues to this day. Just this

week, on June 2, 2021, counsel for HDR produced an additional document to the CFTC at the

urging of the government. See Ex. 29, HDR June 2, 2021 Prod. Ltr. at 1. This unusual directive

from the government speaks volumes about its symbiotic relationship with the CFTC in the context

of this case.


                                                 8
        Case 1:20-cr-00500-JGK Document 107 Filed 08/10/21 Page 13 of 29




        B.      Notwithstanding Its Close Coordination with the CFTC, the Government Has
                Refused to Review or Disclose Brady Materials from the CFTC’s Files

                In November and December 2020, this Court twice ordered the government to

disclose Brady information “promptly after its existence becomes known to the government” and

“sufficiently in advance of trial,” “so that the defense may make effective use of the information

in the preparation of its case.” ECF Nos. 21, 24. The Court’s Brady orders confirm that the

government’s disclosure obligations extend to “other officers who have participated in the

prosecution, or investigation that led to the prosecution” of the charges in this action:

                For purposes of this Order, the Government includes all current or
                former federal, state, and local prosecutors, law-enforcement
                officers, and other officers who have participated in the prosecution,
                or investigation that led to the prosecution, of the offense or
                offenses with which the defendants are charged. The Government
                has an affirmative obligation to seek from such sources all
                information subject to disclosure under this Order.

ECF No. 21 at 2-3 (emphasis added); ECF No. 24 at 3 (same). Under the plain language of the

Court’s Orders, the government cannot restrict its search for Rule 16 and Brady materials to the

files of the Department of Justice (“DOJ”), but must instead affirmatively seek such information

from others who participated in the investigation.

                Since October 2020, and pursuant to the Court’s Orders, Defendant Reed has

repeatedly requested that the government produce Brady materials, including those in the

possession of the CFTC. See, e.g., Ex. 18, Def. Oct. 20, 2020 Ltr. at 3 (requesting production of

“any and all material received, or which may be received in the future” by the government from

the CFTC and any exculpatory and impeaching evidence in the possession of the CFTC); Ex. 22,

Def. Feb. 2, 2021 Ltr. at 5 (reiterating request for “all identified Brady material . . . whether in [the

government’s] files or in the possession of the [CFTC]”); Ex. 24, Def. Mar. 11, 2021 Ltr. at 3

(noting lack of response from government to prior request for Brady material in the CFTC’s files).



                                                   9
        Case 1:20-cr-00500-JGK Document 107 Filed 08/10/21 Page 14 of 29




               Aside from identifying two Wells submissions and one presentation as Brady

materials, and more generally producing a “CFTC production of documents obtained from” HDR,

see Ex. 21, Govt. Jan. 15, 2021 Ltr. at 1, 3, the government has produced nothing in response to

Defendants’ requests for Brady materials in the CFTC’s files. And while the government has

declined to comply with its Brady and other discovery obligations in this case, it rushed in February

to Judge Vyskocil (the presiding judge in the CFTC action) to seek leave to intervene and stay

discovery pending resolution of the criminal case—a further effort to block access to materials

they seek to shield from Defendants and from this Court. Govt. Ltr.to J. Vyskocil at 1. In its

motion to stay discovery in the CFTC case, the government affirmatively argued that the criminal

and civil proceedings “involve[] claims and defenses that share common questions of law and

fact” and “aris[e] out of the same core facts.” Id. at 1-2 (emphasis added).

               At the April 14, 2021 conference, the government represented it intended to “have

open-file or near open-file discovery in this case.” Ex. 25, Apr. 14, 2021 Conf. Tr. at 24:11-13.

However, when Defendants requested disclosure of Brady materials that may be in the CFTC’s

possession, id. at 21:18-22:12, the government asserted that it had no obligation to review the

CFTC’s files for Brady materials because the CFTC’s investigation was “parallel” and not “joint.”

Id. at 22:15-16. The government maintained that it was not obligated to search the CFTC’s files

for Brady materials and would only produce materials it had already received from the CFTC. Id.

at 22:17-21. When the Court pressed for clarity, the government stated that, while it had turned

over documents it had received from the CFTC, it had not asked the CFTC for any additional

materials within the agency’s possession. Id. at 28:23-29:23.

               On May 3, 2021, Defendants again asked the government to review the CFTC’s

files for Brady materials. Ex. 26, Def. May 3, 2021 Ltr. at 2. In response, the government stated

that its investigation “was parallel to, not joint with, the CFTC’s investigation,” and that it has no


                                                 10
        Case 1:20-cr-00500-JGK Document 107 Filed 08/10/21 Page 15 of 29




obligation to “produce documents in the custody of the CFTC.” Ex. 27, Govt. May 7, 2021 Ltr. at

1. In support of its position that no joint investigation took place, the government asserted that

“numerous witnesses were interviewed only by the USAO or FBI and without the presence of

CFTC personnel”; “interviews in which both the USAO and CFTC participated were

overwhelmingly arranged by the USAO”; the CFTC purportedly “did not take notes” at joint

interviews; no one from the CFTC “was part of the USAO’s investigative team”; “neither agency

directed the other regarding investigative avenues”; the CFTC was not involved in the grand jury

presentation and did not review the grand jury subpoena returns; and the agencies did not share

drafts of the Indictment or the complaint or “confer on charging decisions.” Id. at 1-2. This motion

followed.

III.   ARGUMENT

       A.      The Government’s Brady and Rule 16 Obligations Extend to Materials in the
               Possession of Another Agency in a Joint Investigation

               “Brady and its progeny require the Government to disclose material information

that is favorable to the accused, either because it is exculpatory, or because it is impeaching.”

United States v. Rodriguez, 496 F.3d 221, 225 (2d Cir. 2007) (citation and internal quotation marks

omitted). The government “has a duty to learn of any favorable evidence known to the others

acting on the government’s behalf in the case.” Kyles v. Whitley, 514 U.S. 419, 437 (1995). In

this Circuit, where prosecutors and a regulatory agency jointly investigate potential misconduct,

the prosecution’s duty “extends to reviewing the materials in the possession of that other agency

for Brady evidence.” See United States v. Gupta, 848 F. Supp. 2d 491, 493 (S.D.N.Y. 2012);

United States v. Martoma, 990 F. Supp. 2d 458, 460 (S.D.N.Y. 2014); see also ECF No. 21 (“For

purposes of [Brady disclosure], the Government includes all . . . other officers who have

participated in the prosecution, or investigation that led to the prosecution, of the offense or

offenses with which the defendants are charged.”); ECF No. 24 (same). “[A] prosecutor’s office

                                                11
        Case 1:20-cr-00500-JGK Document 107 Filed 08/10/21 Page 16 of 29




cannot get around Brady by keeping itself in ignorance, or compartmentalizing information about

different aspects of a case.” Carey, 738 F.2d at 878; see also United States v. Mahaffy, 693 F.3d

113, 122, 133-34 (2d Cir. 2012) (reversing criminal conviction based on government’s failure to

produce SEC deposition transcripts where “prosecutions were products of close collaboration

between the [USAO] and the SEC”).

               Rule 16 requires the government to allow a defendant “to inspect and to copy or

photograph books, papers, documents, data, photographs, tangible objects, buildings or places, or

copies or portions of any of these items, if the item is within the government’s possession, custody,

or control and . . . the item is material to preparing the defense.” FED. R. CRIM. P. 16(a)(1)(E); see

also id. R. 16(a)(1)(F). “Courts have typically required the prosecution to disclose under Rule 16

documents material to the defense that (1) it has actually reviewed, or (2) are in the possession,

custody, or control of a government agency so closely aligned with the prosecution so as to be

considered part of the prosecution team.” United States v. Finnerty, 411 F. Supp. 2d 428, 432

(S.D.N.Y. 2006). As the Fifth Circuit has observed, the prosecutor should “not be allowed to avoid

disclosure of evidence by the simple expedient of leaving relevant evidence to repose in the hands

of another agency while utilizing [its] access to it in preparing [its] case for trial; such evidence is

plainly within his Rule 16 ‘control.’” Trevino, 556 F.2d at 1272.

               Whether a parallel investigation becomes a joint one depends on the “disclosures

being requested, and when it comes to Brady disclosures, the relevant context is one of fact-

gathering.”   Gupta, 848 F. Supp. 2d at 494 (emphasis added).              The focus on the factual

investigation is necessary to effectuate the purpose of Brady and its progeny: to “apprise the

defendant of exculpatory evidence obtained during the fact-gathering that might not otherwise be

available to the defendant.” Id. Whether an investigation is joint, such that the government’s

Brady and Rule 16 obligations expand beyond the four corners of their own office, is a “fact-


                                                  12
        Case 1:20-cr-00500-JGK Document 107 Filed 08/10/21 Page 17 of 29




specific inquiry . . . [that] involves consideration of the degree of cooperation between agencies.”

Martoma, 990 F. Supp. 2d at 461 (citation omitted).

               Relevant factors include whether the agency (i) participated in the prosecution’s

witness interviews; (ii) was involved in presenting the case to the grand jury; (iii) reviewed

documents gathered by or shared documents with the prosecution; or (iv) played a role in the

development of prosecutorial strategy. United States v. Middendorf, No. 18-CR-36, 2018 WL

3956494, at *4 (S.D.N.Y. Aug. 17, 2018) (citing cases). A “joint investigation” does not require

the agencies to make the same “investigatory or charging decisions” or to conduct “coterminous

investigation[s].” Gupta, 848 F. Supp. 2d at 494-95. “[A]ny argument that the Government’s duty

does not extend so far merely because another agency . . . is in actual possession of the documents

created or obtained as part of the joint investigation is both ‘hypertechnical and unrealistic.’” Id.

at 493 (quoting United States v. Shakur, 543 F. Supp. 1059, 1060 (S.D.N.Y. 1982)).

               In Gupta, Judge Rakoff held that the government had an obligation to review

interview notes and memoranda by the Securities and Exchange Commission (“SEC”) for Brady

disclosure. 848 F. Supp. 2d at 493-95. The court concluded that the DOJ and the SEC conducted

a joint investigation where—as here—the agencies jointly interviewed witnesses, even if only FBI

agents took notes. Id. The court further rejected the government’s arguments that neither agency

“had control over the other’s actions” or that it “conducted much of its investigation without the

SEC’s involvement,” concluding that the agencies engaged in “joint fact-gathering” despite their

“separate investigatory or charging decisions.” Id. at 494. Similarly, in Martoma, the court found

“joint fact gathering” between the government and the SEC, such that the government’s Brady

obligations extended to the SEC’s files, where—as here—the agencies conferred about the

investigation, coordinated efforts, jointly conducted witness interviews, and shared documents

obtained during the investigation. 990 F. Supp. 2d at 461-62; see also Shakur, 543 F. Supp. at


                                                 13
        Case 1:20-cr-00500-JGK Document 107 Filed 08/10/21 Page 18 of 29




1060 (holding that “cooperative activity” between the government and a local district attorney’s

office obligated the government to “obtain[] such Brady material in the possession of [that

office]”).

               Courts outside this Circuit have similarly assessed joint investigative efforts

between the government and other agencies in determining whether a prosecutor has a duty to

disclose Brady materials in the possession of another agency. See, e.g., United States v. Antone,

603 F.2d 566, 569-70 (5th Cir. 1979) (holding that state investigative agents were part of a federal

investigation where the two groups “pooled their investigative energies to a considerable extent”);

United States v. Santiago, 46 F.3d 885, 894 (9th Cir. 1995) (finding Rule 16 violation where USAO

had knowledge of and access to Bureau of Prisons documents even though Bureau did not

participate in the investigation); Order at 5-7, United States v. Blumberg, No. 14-cr-458 (D.N.J.

Mar. 23, 2015), ECF No. 69 (finding joint factual investigation by the DOJ and SEC where they

conducted joint interviews, shared investigative files, coordinated document requests to third

parties, and issued concurrent press releases thanking the other agency for its assistance); Order at

5-12, United States v. Bases, No. 18-cr-00048 (N.D. Ill. Feb. 24, 2021), ECF No. 394 (“Bases

Order”) (citing Gupta and Martoma) (finding joint investigation by the government and CFTC,

and ordering government to review and produce materials in the CFTC’s possession, based on

joint interviews and meetings, sharing of trading data and other fruits of investigation, and

coordinated investigative efforts).4



4
              The Justice Manual provides that “in complex cases that involve parallel
proceedings with regulatory agencies . . . , the prosecutor should consider whether the relationship
with the other agency is close enough to make it part of the prosecution team for discovery
purposes.” U.S. Dep’t of Just., Just. Manual § 9-5.002 (2020). The prosecutor is encouraged to
“err on the side of inclusiveness when identifying the members of the prosecution team for
discovery purposes.” Id. (emphasis added); see also Mem. for Dep’t Prosecutors, U.S. Dep’t of
Just., Guidance for Prosecutors Regarding Criminal Discovery (Jan. 4, 2010), available at
https://www.justice.gov/archives/dag/memorandum-department-prosecutors            (internal     DOJ
                                                 14
        Case 1:20-cr-00500-JGK Document 107 Filed 08/10/21 Page 19 of 29




       B.      The Government and the CFTC Investigated Jointly

               The information available to Defendants from the public record and the

government’s discovery productions demonstrates extensive and coordinated fact-gathering

efforts between the agencies going back to the beginning of the criminal investigation and

continuing through the joint and coordinated announcement of nearly-identical charging theories.

On these facts, the law does not allow the government to obtain information selectively from the

files of a regulatory agency and then seal off the rest of the agency’s files from constitutionally

required disclosure of material and exculpatory information by claiming the investigations are

separate. See Gupta, 848 F. Supp. 2d at 494.

               First, the CFTC provided the government with voluminous records central to the

criminal investigation, including (i) more than 2,000 pages of CFTC deposition transcripts and

exhibits for at least six witnesses; (ii) extensive third-party document productions from at least

eleven parties constituting over 134,000 pages of material; and (iii) Wells briefings and a

presentation from Defendants and the company they founded. See Martoma, 990 F. Supp. 2d at

461 (finding joint investigation where the SEC “provided the USAO with documents it obtained

during its investigation”); Bases Order at 8 (finding joint investigation where the government

intended to rely on trading data provided by the CFTC as part of its case in chief). And the

government further coordinated its investigative efforts with the work of the CFTC by subpoenaing

documents from the same third parties after the government reviewed those parties’ productions

to the CFTC. See Bases Order at 8-9 (noting that the DOJ and CFTC made similar document

requests of the same entity and that the DOJ reviewed the search parameters used by the CFTC).




memorandum setting forth similar considerations requiring government to “review potentially
discoverable information from another federal agency”).
                                                15
        Case 1:20-cr-00500-JGK Document 107 Filed 08/10/21 Page 20 of 29




               Second, as in Gupta and Martoma, the government jointly conducted witness

interviews with the CFTC and otherwise relied on the CFTC’s depositions to uncover purported

evidence that led directly to charges in the Indictment. See Martoma, 990 F. Supp. 2d at 461

(noting that agencies “coordinated their efforts in conducting depositions”). The government did

not interview or depose any of the four Defendants, relying instead on those individuals’

depositions before the CFTC to support its investigation, including to establish the probable cause

asserted for multiple search warrants underpinning this action. Cf. id. at 462 (finding joint

investigation where indictment was based in part on “information received from” the SEC).

Critically, the CFTC also participated in at least two key interviews with the government’s main

witness,                                                                                         The

government asserts that CFTC personnel did not take notes during these interviews, see Ex. 27,

Govt. May 7, 2021 Ltr. at 2, but this is beside the point as the discovery materials leave no doubt

that two CFTC enforcement attorneys participated in the interviews

                  See Ex. 6, 3516-12 at 1; Ex. 7, 3516-14 at 1; cf. Gupta, 848 F. Supp. 2d at 493-

94 n.1 (ordering government to review and disclose SEC notes and memoranda despite

government’s assertion that only an FBI agent took notes during joint interviews); Shakur, 543 F.

Supp. at 1060 (ordering government to “make available all Brady material, including any that may

be in the possession of the [local district attorney’s office]” (emphasis added)).5




5
                Left unaddressed by the government is the critical question of whether the CFTC
staff took notes in their own meetings with Witness-1—
                                                 As explained below in Section III.C, Witness-1 is a
former HDR employee                                            is being investigated by the government
for obstruction of justice as a result of his attempts to delete information from and destroy devices
containing data he took from HDR without permission. See Ex. 9, US_00002469 ¶¶ 8, 19 n.2; id.
¶¶ 22-24. As such, the contents of any debriefings the CFTC had with Witness-1 would clearly
constitute Brady or Giglio material, yet the government has attempted to keep such information
beyond the reach of the Defendants.
                                                 16
        Case 1:20-cr-00500-JGK Document 107 Filed 08/10/21 Page 21 of 29




               Third, the government has built its case substantially on the shoulders of Witness-

1                                further demonstrating that the CFTC “played a role in the

development of prosecutorial strategy.”      See Middendorf, 2018 WL 3956494, at *4.            The

government interviewed Witness-1 shortly after opening its investigation into BitMEX and

conducted 17 interviews of him in total—

                                            . Witness-1, who claimed to possess “the full database

of the customers at BitMEX,” see Ex. 2, 3516-156 at 8, supplied by far the largest body of witness

statements in the 3500 materials produced by the government. The government used information

provided by Witness-1, including information obtained during joint interviews with the CFTC, to

(i) assert the probable cause required for multiple search warrants into third-party records and

email accounts, see, e.g., Ex. 11, US_00002544, Ex. 12, US_00002429, Ex. 17, US_00002596;

and (ii) enable the FBI to design and conduct an undercover operation on the BitMEX platform

and to obtain authorization and funding for such operation, see Ex. 14, US_00016232. Tellingly,

several months after commencing this action, the government identified Witness-1 as the only

example of “witnesses [it] may call” during trial. See Ex. 21, Govt. Jan. 15, 2021 Ltr. at 3.

               The government’s extensive reliance on CFTC documents, deposition transcripts,

and advocacy materials, plus a critical                 witness                         and jointly

interviewed by the government and the CFTC, amply establishes a joint investigation for purposes

of Brady. But the CFTC also contributed to “the development of prosecutorial strategy” by

supplying its unique legal and technical expertise in a criminal prosecution premised on a novel

and highly technical regulatory theory. See Middendorf, 2018 WL 3956494, at *4. In mirroring

language, both the Indictment (¶¶ 3, 6-8, 18) and the CFTC Complaint (¶¶ 4, 28, 31-35, 86, 87,

93, 131) allege that BitMEX operated as an FCM under the Commodity Exchange Act, failed to

register as such with the CFTC, and violated obligations associated with FCMs—a theory of


                                                17
        Case 1:20-cr-00500-JGK Document 107 Filed 08/10/21 Page 22 of 29




liability that hinges on interpretation of the Commodity Exchange Act, the statute for which the

CFTC is the primary regulator. The government’s assertion that it did not confer with the CFTC

on charging decisions lacks credibility. Indeed, the government acknowledged the CFTC’s

instrumental contribution in its press release, thanking its partners “at the CFTC” for “offering

their expertise in the development of this investigation.” See USAO Press Release. And in its

motion to stay discovery, the government conceded that the two actions “share common questions

of law and fact” and “aris[e] out of the same core facts.” See Govt. Ltr. to J. Vyskocil at 2. As in

Bases, where the DOJ conferred with the CFTC regarding trading data in prosecuting a derivatives

trading case, this action is a “product[] of close collaboration” between the agencies where the

government indisputably relied on the CFTC’s legal and technical expertise in developing its

investigation and prosecution. See Bases Order at 6-7; Mahaffy, 693 F.3d at 122.6

               Finally, while the government has not disclosed the full nature and scope of its

communications with the CFTC, there are strong indicia of strategic coordination between the

agencies that further evidence a joint investigation. In particular, the government and the CFTC

coordinated to unseal the Indictment and file the complaint the same morning within minutes of

each other. See Middendorf, 2018 WL 3956494, at *5 (recognizing that the government and SEC

filed charges against the same defendants on the same day as “circumstantial evidence of strategic

coordination”). The government and the CFTC publicly praised the “diligent work,” “expertise,”

and “assistance” provided by the other agency in their respective press releases. USAO Press



6
                It is of no moment that the Indictment and the CFTC complaint assert violations of
different statutes, when the government’s core theory of liability under the Bank Secrecy Act relies
on a regulatory interpretation of the Commodity Exchange Act, and both sets of charges allege
that Defendants failed to comply with specified provisions of the Bank Secrecy Act applicable to
CFTC-regulated FCMs. See Bases Order at 12 (ordering government to review for and produce
Brady materials in CFTC files even though government charged the alleged misconduct under
general fraud statutes in addition to the Commodity Exchange Act); Ind., United States v. Bases,
No. 18-cr-00048 (N.D. Ill. July 17, 2018), ECF No. 66.
                                                18
        Case 1:20-cr-00500-JGK Document 107 Filed 08/10/21 Page 23 of 29




Release; see Shakur, 543 F. Supp. at 1060; Bases Order at 10 (DOJ press release acknowledging

“invaluable assistance from” the CFTC supported finding of a joint investigation).

                When considered in totality, these facts demonstrate extensive collaboration and

resource-sharing between the government and the CFTC in their fact-gathering efforts. The

“degree of cooperation” is substantially similar to (or exceeds) that in Gupta, Martoma, and Bases,

such that the nature of the investigation is not parallel, but joint. In its May 7, 2021 letter, the

government asserted that the CFTC was not “part of the USAO’s investigative team” and “neither

agency directed the other regarding investigative avenues.” See Ex. 27, Govt. May 7, 2021 Ltr. at

2. But a joint investigation does not require the agencies to make the same “investigatory or

charging decisions” or to conduct “coterminous investigation[s].” See Gupta, 848 F. Supp. 2d at

494-95. And while the government claimed that the CFTC was “not involved in the grand jury

presentation,” Ex. 27, Govt. May 7, 2021 Ltr. at 2, it failed to disclose other aspects of the CFTC’s

involvement, including how much of the evidence presented to the grand jury had come into the

government’s possession only through the CFTC.7

                Having benefited from its joint investigative efforts with the CFTC, the government

should not be allowed to avoid its Brady and Rule 16 obligations to review for and disclose relevant

materials from the CFTC’s files. See Trevino, 556 F.2d at 1272 (A prosecutor cannot “avoid

disclosure of evidence by the simple expedient of leaving relevant evidence to repose in the hands

of another agency while utilizing his access to it in preparing his case for trial . . . .”); Gupta, 848

F. Supp. 2d at 492 (“That separate government agencies having overlapping jurisdiction will



7
               The government’s apparent reliance on United States v. Rigas is misplaced, as that
case was decided primarily on the ground that the “government is not obligated to disclose
information that defendants[] already know.” See United States v. Rigas, No. 02-CR-1236 (LBS),
2008 WL 144824, at *2 (S.D.N.Y. Jan. 15, 2008); United States v. Rigas, 583 F.3d 108, 126 (2d
Cir. 2009); see also Martoma, 990 F. Supp. 2d at 460 n.2 (finding the USAO’s argument in that
case also “mischaracterize[d] the holding of Rigas”).
                                                  19
        Case 1:20-cr-00500-JGK Document 107 Filed 08/10/21 Page 24 of 29




cooperate in the factual investigation of the same alleged misconduct makes perfect sense; but that

they can then disclaim such cooperation to avoid their respective discovery obligations makes no

sense at all.” (emphasis added)). The government’s position is unsupported by the facts or the

law, contradicts this Court’s express orders, and ignores the DOJ’s own guidance that a prosecutor

should “err on the side of inclusiveness when identifying the members of the prosecution team for

[Brady] purposes.” U.S. Dep’t of Just., Just. Manual § 9-5.002 (2020).

                C.      The CFTC is Likely in Possession of Evidence Exculpatory,
                        Impeaching, and Material to the Defense

                “Under Brady, the State violates a defendant’s right to due process if it withholds

evidence that is favorable to the defense and material to the defendant’s guilt or punishment.”

Smith v. Cain, 565 U.S. 73, 75 (2012). Evidence is considered favorable to the defense if it is

either exculpatory or impeaching. Rodriguez, 496 F.3d at 225. Evidence is “material” if it could

“reasonably be taken to put the whole case in such a different light as to undermine confidence in

the verdict.”   Mahaffy, 693 F.3d at 127 (quotation marks and citation omitted).          Further,

“prosecutors generally must take a broad view of materiality and err on the side of disclosing

exculpatory and impeaching evidence.” U.S. Dep’t of Just., Just. Manual § 9-5.001.B (2020)

(citing Kyles, 514 U.S. at 439).

                Here, the government’s representation that it has produced Brady materials

received from the CFTC is not adequate. As Defendants pointed out to the government five

months ago, exculpatory or impeaching evidence in this case includes information suggesting,

directly or indirectly and in whole or in part, that:

                •       BitMEX denied service to customers or prospective customers located or
                        believed to be located in the United States;

                •       BitMEX took steps to restrict U.S. customers from accessing BitMEX;




                                                  20
        Case 1:20-cr-00500-JGK Document 107 Filed 08/10/21 Page 25 of 29




               •       BitMEX implemented controls to block customers who attempted to
                       circumvent the platform’s terms and conditions to access from the United
                       States;

               •       BitMEX took affirmative steps to mitigate the risk of criminal activity on
                       its platform;

               •       Bank Secrecy Act obligations did not apply to BitMEX;

               •       Defendants believed, at any point, that the above statements were true;

               •       Defendants discouraged or denied access to or use of BitMEX by customers
                       or prospective customers located or believed to be located in the United
                       States; and

               •       Any alleged failure of BitMEX to establish, implement, and maintain an
                       adequate anti-money laundering program was not willful.

See Ex. 20, Def. Jan. 9, 2021 Ltr. at 4-5. Additionally, any evidence that the CFTC believed that

the application of the CEA to BitMEX was questionable or debatable is exculpatory and must be

produced.8 Given the scope of the CFTC’s allegations and the issues encompassed in the CFTC

materials that the government has produced, it is highly likely that the CFTC is in possession of

information in some or all of the above categories.        The government must disclose such

information along with all other Brady materials.

               The CFTC is also likely to possess material impeaching information with respect

to Witness-1, the government’s only identified example of “witnesses [it] may call” at trial. See

Ex. 21, Govt. Jan. 15, 2021 Ltr. at 3.




8
                Such evidence includes any notes and memoranda regarding meetings between
CFTC personnel and any Defendant or HDR representative or any third party regarding BitMEX,
including but not limited to a meeting Defendant Hayes and counsel for BitMEX had with CFTC
staff in or around June 2018.
                                                21
        Case 1:20-cr-00500-JGK Document 107 Filed 08/10/21 Page 26 of 29




               Further, Witness-1—a disgruntled former employee who stole and then deleted and

destroyed HDR data—is motivated to cooperate with the government to avoid prosecution for

obstruction of justice and has indeed been “offered a non-prosecution agreement by the [USAO].”

See Ex. 17, US_00002596 ¶ 17 n.2. As the government stated in its search warrant applications,

Witness-1 “deleted” information from two iPhones allegedly containing information about

BitMEX and “directed a third party to destroy” a hard drive allegedly containing “data that

Witness-1 had saved from [an HDR] corporate laptop while an employee at BitMEX”—before

voluntarily providing these devices to the government a few days later. See Ex. 9, US_00002469

¶¶ 22-24.9 The government has stated that it is investigating Witness-1 for obstruction of justice

as a result of these actions. Id. ¶¶ 8, 19 n.2.

               The CFTC’s long-running contact with Witness-1 thus makes it likely that the

agency is in possession of material impeaching information about Witness-1, including evidence

(i) of Witness-1’s bias or motive to lie; (ii) of any charges, criminal investigation, probation,

parole, or offenses for which Witness-1 has not been charged; (iii) tending to show that Witness-

1’s perception, recollection, or ability to tell the truth is impaired; or (iv) showing any express or

implied promises of any benefit to be conferred and/or assurance not to prosecute or leniency made

in writing or orally to Witness-1. See Mahaffy, 693 F.3d at 119 (information which “contradicted

or undermined the testimony of key government witnesses . . . at trial” was material for Brady

purposes); United States v. Cilins, No. 13 Cr. 315 (WHP), 2014 WL 173414, at *4 (S.D.N.Y. Jan.

15, 2014) (evidence is material if “there is a strong indication that it will play an important role in




9
               See Defs.’ Mot. to Compel Prod. of Witness-1 Devices (June 4, 2021).
                                                  22
        Case 1:20-cr-00500-JGK Document 107 Filed 08/10/21 Page 27 of 29




. . . assisting impeachment or rebuttal”) (citation omitted). In particular, and as noted above, we

assume that the CFTC debriefed Witness-1                                            . The content of

such debriefings would almost certainly include Brady and/or Giglio material.

               The government should not be allowed to artificially circumscribe its review of

CFTC files that are highly likely to contain exculpatory or impeaching information, especially in

light of Defendants’ specific requests for such evidence. See United States v. Thomas, 981 F.

Supp. 2d 229, 240 (S.D.N.Y. 2013) (“[T]he more specifically the defense requests certain

evidence, thus putting the prosecutor on notice of its value, the more reasonable it is for the defense

to assume from the nondisclosure that the evidence does not exist, and to make pretrial and trial

decisions on the basis of this assumption.” (quoting United States v. Bagley, 473 U.S. 667, 682-83

(1985))); see Ex. 20, Def. Jan. 9, 2021 Ltr. at 4-5.

               D.      The Court Should Order an Evidentiary Hearing in the Alternative

               Defendants submit that the facts set forth in this motion mandate the conclusion

that the government’s Brady and Rule 16 obligations extend to materials in the CFTC’s possession.

However, should the Court find that additional facts are necessary to determine the degree of the

government’s coordination with the CFTC, the Court should order an evidentiary hearing, prior to

which the government should produce documents sufficient to show the nature, frequency, and

content of its interactions with the CFTC.

               At a minimum, the government should produce (i) all documents and

communications reflecting or memorializing meetings and telephone calls between the

government (including the FBI) and the CFTC regarding BitMEX; (ii) all documents and

communications reflecting the sharing or pooling of resources between the government and the

CFTC; (iii) all documents and communications reflecting the sharing of information and materials

between the government and the CFTC; (iv) all documents and communications reflecting


                                                  23
        Case 1:20-cr-00500-JGK Document 107 Filed 08/10/21 Page 28 of 29




coordination of witness interviews and requests for information from third parties; (v) all

communications between the government and the CFTC regarding Witness-1; (vi) all CFTC

interview notes and memoranda relating to Witness-1; and (vii) all documents and

communications reflecting the degree of consultation and input from the CFTC that the

government has received, is receiving, or will receive in preparation for and during trial.

               There are legitimate questions regarding the government’s representation of the

degree of collaboration between the agencies, which is uniquely within the government’s

knowledge. The government has conclusorily characterized its investigation as “parallel to,”

rather than “joint with,” that of the CFTC. Ex. 27, Govt. May 7, 2021 Ltr. at 1. Without divulging

any of its communications with the CFTC, the government represented that “no one from the

CFTC was part of the [government’s] investigative team.” Id. at 2. However, the documents

produced to date reveal a robust record of the agencies sharing documentary and testimonial

evidence; the government issued a press statement thanking the CFTC for its partnership and

expertise; and the government affirmatively stated when seeking to stay discovery in the CFTC

action that the two cases “involve[] claims and defenses that share common questions of law and

fact.” See Govt. Ltr. to J. Vyskocil at 2. At the very least, an evidentiary hearing is necessary to

determine whether the CFTC and the government conducted a joint investigation, thereby

triggering constitutionally-mandated discovery obligations.

IV.    CONCLUSION

               For the foregoing reasons, Defendants respectfully request that the Court order the

government to produce exculpatory and discoverable materials pursuant to Brady and Rule 16

from the files of the CFTC, or in the alternative order an evidentiary hearing following discovery

of the government’s interactions with the CFTC.




                                                24
    Case 1:20-cr-00500-JGK Document 107 Filed 08/10/21 Page 29 of 29




Dated: June 4, 2021
       New York, New York                    Respectfully submitted,



bJ.Jf!tt"<wttfb/@
Katherine Goldstein                           Benjamin Naftalis
AKIN GUMP STRAUSS HAUER & FELD LLP            LATHAM & WATKINS LLP
One Bryant Park                               1271 Avenue of the Americas
New York, New York 10036                      New York, New York 10020
Tel: (212) 872-8091                           Tel: (212) 906-1200
jbenjamin@akingump.com                        douglas.yatter@lw.com
kgoldstein@akingump.com                       benjamin.naftalis@lw.com

Peter Altman                                  Jack M. McNeily
AKIN GUMP STRAUSS HAUER & FELD LLP            LATHAM & WATKINS LLP
1999 A venue of the Stars, Suite 600          330 North Wabash Avenue, Suite 2800
Los Angeles, CA 90067-6022                    Chicago, Illinois 60611
Tel: (310) 299-1000                           Tel: (312) 876-7700
paltman@akingump.com                          jack.mcneily@lw.com

Attorneys for Defendant Arthur Hayes          Attorneys for Defendant Samuel Reed


  &J;iJ p _~ 1I@
Patrick J. Shlith
Andrew J. Rodgers
SMITH VILLAZOR LLP
250 West 55th Street, 30th Floor
New York, New York 10019
Tel: (212) 377-0851
patrick.smith@smithvillazor.com
an drew .rodgers@smithvillazor.com

Harlan A. Levy
FOLEY HOAG LLP
1301 Avenue of the Americas
New York, New York 10019
Tel: (646) 927-5500
hlevy@foleyhoag.com

Attorneys for Defendant Benjamin Delo




                                        25
